DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 200 is not shown in the instant drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  It is noted that this exact drawing is shown in U.S. Patent No. 6,496,273 B1 also owned by Reinshaw PLC.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashton et al. (U.S. PGPub No. 2006/0020422 A1).
 	As to claim 14, Ashton discloses and shows in figure 1, an apparatus for performing non-contact tool profile measurement on a coordinate positioning apparatus, comprising;  
 	a transmitter (12) for emitting a light beam (20) ([0021], ll. 1-4; [0022], ll. 2-4), 
 	a receiver (34) for receiving the light beam and generating a beam intensity signal describing the intensity of light received at the receiver (where the voltage is just the electrical intensity output of the photodiode as is known in the art) ([0021], ll. 1-4 and ll. 10-13; [0022], ll. 5-13), 
 	an analogue-to-digital converter (33) for producing beam intensity data from the beam intensity signal ([0021], ll. 9-12), and 

wherein the processor is configured to assess the profile of a tool (i.e. tool geometry) by analysing the beam intensity data produced when the tool is moved along a tool inspection path (i.e. in and out of the beam or rotating as disclosed), the tool inspection path being selected to trace the light beam around the periphery of the tool (inherently as the tool is not transmissive) ([0032]; [0048]; [0059]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (U.S. PGPub No. 2006/0020422 A1).
 	As to claim 1, Ashton discloses and shows in figure 1 and 5, a method for assessing the profile of a tool using a non-contact tool setting apparatus comprising a transmitter (12) for emitting a light beam (20) and a receiver (34) for receiving the light beam, the receiver generating a beam intensity signal describing the intensity of received light (where the voltage is just the electrical intensity output of the photodiode as is known in the art), the tool to be moved relative to the non-contact tool setting apparatus, the method comprising the steps of ([0021], ll. 1-4 and ll. 10-13; [0022], ll. 2-13; [0059])  

(ii) collecting beam intensity data describing the beam intensity signal that is 
generated by the receiver as the tool inspection path of step (i) is traversed (Fig. 5, [0023]), 
and 
(iii) analysing the beam intensity data collected in step (ii) to assess 
the tool profile (e.g. tool geometry) ([0032]; [0048]; [0059]).. 
 	Ashton does not explicitly disclose where the coordinate positioning apparatus is mounted to the non-contact tool setting apparatus.
	However, the examiner takes Office Notice that one can obviously mount the base (40) ([0020]; [0021], ll. 1-4) of the non-contact tool setting machine to the base of the tool holder (52) so that both can be used as one unit and be made portable together as on cohesive unit.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton where the coordinate positioning apparatus is mounted to the non-contact tool setting apparatus in order to provide the advantage of expected results and increased versatility in mounting two 
Ashton does not explicitly disclose where the coordinate positioning apparatus is mounted to the non-contact tool setting apparatus.
	However, the examiner takes Office Notice that one can obviously mount the base (40) ([0020]; [0021], ll. 1-4) of the non-contact tool setting machine to the base of the tool holder (52) so that both can be used as one unit and be made portable together as on cohesive unit.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton where the coordinate positioning apparatus is mounted to the non-contact tool setting apparatus in order to provide the advantage of expected results and increased versatility in mounting two systems together one can obviously ensure both are properly aligned with one another while allowing the system to function as a cohesive portable unit.
 	As to claim 2, Ashton discloses a method, wherein the tool inspection path is selected so that the light beam traces a path along the nominal position of the tool 
Periphery ([0037], [0059] inherent when the tool is moving in and out of the beam).	
 	As to claim 4, Ashton discloses a method, wherein step (iii) comprises comparing the beam intensity data collected in step (ii) with previously acquired beam 
intensity data ([0022]; [0032], i.e. the calibration curve c is compared with the measured values to signify the tool’s edge and cutting path).  
As to claim 7, Ashton discloses a method, wherein the tool is held in a rotatable 

 	As to claim 8, Ashton discloses a method, wherein step (iii) comprises identifying 
minima and/or maxima in the beam intensity data ([0032]). 
 	As to claim 9, Ashton discloses a method, wherein the tool comprises a plurality of cutting teeth and step (iii) comprises identifying the minima and/or maxima 
associated with each tooth of the tool to separately assess the profile of each 
tooth ([0037]). 
 	As to claim 10, Ashton discloses a method, wherein step (iii) comprises analysing the shape of the minima and/or maxima to assess the profile of the tooth producing 
the minima and/or maxima ([0037]). 
  	As to claim 11, Ashton discloses a method, wherein step (ii) comprises digitising the beam intensity signal (via digital signal processor 35, fig. 2) to generate the beam intensity data and step (iii) comprises using a digital signal processor to analyse the beam intensity data ([0006]; [0029]). 
 	As to claim 12, Ashton discloses a method, wherein the tool inspection path comprises a pre-programmed path that the coordinate positioning apparatus is programmed to follow prior to starting step (i) (i.e. the path in and out of the beam, or the predetermined path and a constant known velocity) ([0048]; [0059]). 
 	As to claim 13, Ashton discloses a method, wherein the coordinate positioning 
apparatus is a machine tool (CNC is a machining tool) ([0001]; [0020]). 
Claims 3, 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. in view Goldstein et al. (U.S. PGPub No. 2015/0009321 A1).
As to claims 3 and 5-6, Ashton does not explicitly disclose a method, wherein step (iii) comprises assessing whether the collected beam intensity data corresponds to that expected if the profile of the tool being inspected conformed to its nominal profile or wherein the previously acquired beam intensity data comprises data collected from a previous measurement of the same tool or from a reference tool having the same nominal profile as the tool or wherein the analysis of step (iii) provides an indication of whether the tool profile has changed relative to the previous measurement. 
 However, Goldstein does disclose in (claim 25 of Goldstein; [0108], ll. 8-10) the basic concept of comparing a reference data set to a measured data set.  Specifically Goldstein even does so in order to efficiently determine if the tool’s profile is warn to the point of where it needs to be replaced (i.e. comparing a nominal profile with a measured profile).  Clearly if the reference data is used for comparison of wear it is of the same tool or the comparison would have no purpose and way to correlate wear correctly. The examiner notes that Goldstein also discloses using intensity, while further obviously camera output is based at the very least on intensity values for each pixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton wherein step (iii) comprises assessing whether the collected beam intensity data corresponds to that expected if the profile of the tool being inspected conformed to its nominal profile or wherein the previously acquired beam intensity data comprises data collected from a previous measurement of the same tool or from a reference tool having the same 
As to claim 15, Ashton discloses a method of measuring a tool using a non-contact tool setting apparatus comprising a transmitter (12) for emitting a light beam  (20) and a receiver (34) for receiving the light beam, the receiver generating a beam intensity signal describing the intensity of received light (where the voltage is just the electrical intensity output of the photodiode as is known in the art), allowing the tool to be moved relative to the non-contact tool setting apparatus, the method comprising the steps of ([0021], ll. 1-4 and ll. 10-13; [0022], ll. 2-13; [0059]);  
 	(i) using the coordinate positioning apparatus (implicitly as it is what holds tool 50) to move the tool through the light beam ([0023]), and 
(ii) collecting beam intensity data describing the beam intensity signal that is generated by the receiver during step (i) (Fig. 5, [0023]), 
Ashton does not explicitly disclose where the method is characterised by a step (iii) of comparing the beam intensity data collected in step (ii) to previously acquired beam intensity data, the comparison providing an indication of whether the profile of the tool has changed  
However, Goldstein does disclose in (claim 25 of Goldstein; [0108], ll. 8-10) the basic concept of comparing a reference data set to a measured data set.  Specifically 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton (iii) of comparing the beam intensity data collected in step (ii) to previously acquired beam intensity data, the comparison providing an indication of whether the profile of the tool has changed in order to provide the advantage of expected results in using one of the most common techniques known in the optical art of comparing a known with a measured value to look for change, further as disclosed in Goldstein this can be used to advantageously determine wear on a tool part.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886